Upon appeal from order denying temporary injunction, appeal dismissed, without costs. In the absence of any statement in the order of the Appellate Division that its decision was based solely on questions of law and not in the exercise of discretion, we are required to presume that the contrary was the fact (Civ. Prac. Act, § 603). The appeal is dismissed on the ground that the question of law certified is not decisive of the correctness of the order appealed from (Civ. Prac. Act, § 589, subd. 3, par. [b]; Langan v. First Trust and Deposit Co., 296 N.Y. 60, 61). No opinion.
Upon appeal from judgment, judgment reversed and the order of Special Term affirmed, with costs in this court and in the Appellate Division to abide the event. The record before us presents questions of law which turn upon questions of fact which should be determined only upon a record made on a full trial of the case. We decide no other question. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, THACHER, DYE and FULD, JJ.